                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 1:18-cv-03066-RM-KLM

EMPLOYERS MUTUAL CASUALTY COMPANY,

       Plaintiff,

v.

JOSE TREJO,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Plaintiff’s Motion for Summary Judgment (ECF

No. 14) and Defendant’s Cross-Motion for Summary Judgment (ECF No. 19). For the reasons

given below, Plaintiff’s motion is granted, and Defendant’s motion is denied.

I.     BACKGROUND

       This diversity insurance case presents an issue of first impression under Colorado law.

The material facts are not disputed. Plaintiff issued a commercial auto insurance policy to

Defendant’s employer. (ECF No. 23-1 at ¶ 10.) Defendant was seriously injured in an auto

accident caused solely by a co-employee’s negligence while both were acting in the course and

scope of their employment. (Id. at ¶¶ 4, 7.) Defendant’s employer was in compliance with the

Workers’ Compensation Act of Colorado (“WCA”), and Defendant received workers’

compensation benefits for his injuries. (Id. at ¶ 9.)
       The parties agree that the WCA immunizes Defendant’s employer and the co-employee

from suit by Defendant for his injuries related to the accident. See Colo. Rev. Stat. §§ 8-41-102,

-104; see also Kandt v. Evans, 645 P.2d 1300, 1304-05 (Colo. 1982). Nevertheless, Defendant

claims he is entitled to uninsured/underinsured motorist (“UM/UIM”) coverage under Plaintiff’s

policy. (ECF Nos. 1 at ¶ 10; 7 at ¶ 10.) Plaintiff filed this declaratory judgment action, seeking

a ruling that it is not obligated to pay Defendant’s claim.

       Plaintiff argues that Defendant’s claim must fail because he is not legally entitled to

recover damages under the policy. Defendant argues that he is legally entitled to recover under

the policy because he would prevail on a negligence claim for personal injury damages against

the co-employee were it not for the WCA. Defendant’s response to Plaintiff’s motion for

summary judgment is nearly identical to his cross-motion for summary judgment, and the same

issue underlies both motions pending before the Court: whether Defendant’s claim is barred as a

matter of law.

II.    LEGAL STANDARDS

       The parties agree that the Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides the

proper legal mechanism to resolve this matter, and the Court concurs. See Mid-Continent Cas.

Co. v. Vill. at Deer Creek Homeowners Assoc., Inc., 685 F.3d 977, 980 (10th Cir. 2012)

(“[C]ourts [have] the power, but not the duty, to hear claims for declaratory judgment.”).

Moreover, summary judgment is appropriate here because there is no genuine dispute of material

fact and the resolution of this dispute turns on a question of law. See Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Gutteridge v. Oklahoma, 878 F.3d 1233,

1238 (10th Cir. 2018).


                                                  2
        The parties further agree that Colorado law governs the dispute. The Court determines

issues of state law as it believes the highest state court would decide them. See Clark v. State

Farm Mut. Auto. Ins. Co., 391 F.3d 1234, 1240 (10th Cir. 2003). Decisions of the Colorado

Court of Appeals, while not binding on this Court, are indicative of how the state supreme court

would decide an issue. See id. at 1240-41.

III.    DISCUSSION

        This case requires the Court to examine the interplay between the WCA and Colorado’s

UM/UIM statute, Colo Rev. Stat. § 10-4-609. Although there is no state supreme court authority

directly on point, a division of the Colorado Court of Appeals recently analyzed the interplay

between these areas of law in American Family Mutual Insurance Co. v. Ashour, 2017 COA 67,

410 P.3d 753, cert. denied, 2018 WL 495647. The Ashour division’s analysis of relevant state

precedent and law from other jurisdictions provides useful guidance in resolving this matter.

        Ordinarily, the WCA provides “the exclusive remedy to a covered employee” who is

injured on the job. Id. at ¶ 17. Nevertheless, in Ashour, the division ruled that an injured

employee who received workers’ compensation benefits could still pursue a claim for UIM

coverage under his personal auto insurance policy. Id. at ¶ 1. Interpreting the same language at

issue in this case, the division found that Ashour was still “legally entitled to recover” under his

personal policy because the public policies behind the WCA and the UIM statute were not in

conflict. Id. at ¶ 71.

        In reaching this conclusion, the division discussed Borjas v. State Farm Mutual

Automobile Insurance, Co., 33 P.3d 1265, 1269 (Colo. App. 2001), where another division of the

court concluded that an insured could still bring a UM claim against her own insurer even though


                                                  3
the tortfeasor was entitled to immunity under the Colorado Governmental Immunity Act

(“CGIA”). The Borjas division found that persons and entities entitled to immunity under the

CGIA would be unaffected by allowing the insured to bring such a claim, and thus the public

policies of the UM/UIM statute and the CGIA could be served simultaneously. Id.

       Based on similar reasoning, the Ashour division determined that allowing Ashour to

bring his claim would not hinder the public policy of the WCA, which is to provide a speedy and

reliable source of compensation for injured workers. Ashour, ¶ 66. Allowing Ashour “to claim

benefits from his own insurance carrier would not in any way affect the immunity provided to his

employer and co-employee by the [WCA]” because “Ashour did not seek to recover additional

damages from his immune employer or co-employee; instead, he sought only to enforce the

terms of his insurance policy and recover benefits from his own insurer.” Id. at ¶ 71 (emphasis

added). Thus, the public policies of the UM/UIM statute and the WCA could both be served,

and Ashour was legally entitled to recover under his policy. Id.

       Defendant’s claim is readily distinguishable from those of the plaintiffs in Ashour and

Borjas. First, those plaintiffs were found to be legally entitled to recover under their personal

auto insurance policies. Defendant seeks to recover under his employer’s policy, not his own.

Defendant cites no authority for the illogical proposition that he is legally entitled to recover

from his employer’s insurer, i.e. Plaintiff, even though his employer and co-employee have

WCA immunity.

       Moreover, this distinction also matters because allowing Defendant to recover additional

damages that derive from his immune employer and co-employee would erode the public policy

behind the WCA. Indeed, such an approach could also undermine the public policy behind the


                                                  4
UM/UIM statute, which is to make such coverage available to motorists. Defendant did not

decide to obtain coverage under a policy through Plaintiff, and he did not pay the premiums

required under it. Allowing employees to recover under their employer’s policies under these

circumstances could discourage them from purchasing coverage of their own. For analogous

reasons, in Continental Divide Insurance Co. v. Dickinson, 179 P.3d 202, 207 (Colo. App. 2007),

also discussed in Ashour, a division of the court rejected the notion that an independent

contractor who had the opportunity to obtain insurance coverage but chose not to could not

recover damages though the employer’s UM/UIM insurance. Accordingly, the Court is not

persuaded that Colorado courts would grant Defendant a windfall under these circumstances.

       Accordingly, the Court finds that the approach advocated by Plaintiff is supported under

Colorado law, and the approach advocated by Defendant is not. This legal conclusion bars

Defendant’s claim for UM/UIM benefits under his employer’s policy and provides a basis to

resolve both pending motions.

IV.    CONCLUSION

       Therefore, the Court GRANTS Plaintiff’s Motion for Summary Judgment (ECF No. 14)

and DENIES Defendant’s Cross-Motion for Summary Judgment (ECF No. 19). The Clerk is

directed to CLOSE this case.

       DATED this 3rd day of June, 2019.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge


                                                 5
